COOKS, Judge.
For the reasons assigned in the companion case of Deano v. Akkaraju, 03-142 (La.App. 3 Cir. 10/1/03), 856 So.2d 155, we affirm the judgment of the trial court sustaining the exception of no cause of action and dismissing the petition for declaratory judgment. All costs of this proceeding are assessed against appellant, the Louisiana Patients’ Compensation Fund Oversight Board.
AFFIRMED.
AMY, J, dissents for the reasons assigned in the companion case of Deano v. Akkaraju, 03-142 (La.App. 3 Cir. 10/1/03); 856 So.2d 155.